Citation Nr: 0637342	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower back disorder, to include as secondary to service-
connected residuals of a left inguinal herniorrhaphy or a 
left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

As a preliminary matter, the Board notes that the October 
2002 rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim of 
service connection for a lower back disorder, to include as 
secondary to service-connected residuals of a left inguinal 
herniorrhaphy or a left ankle condition, but denied the claim 
on the merits.  The Board notes that in Barnett v. Brown, 8 
Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), 
it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the service connection claim.  

The issue of entitlement to service connection for a lower 
back disorder, to include as secondary to service-connected 
residuals of a left inguinal herniorrhaphy or a left ankle 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed rating decision, dated in July 1990, the 
RO denied entitlement to service connection for a low back 
disorder. 

3.  The evidence received since the last final denial of the 
claim, in July 1990, is neither cumulative nor redundant, and 
relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of July 1990 is final.  38 U.S.C.A. § 
4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided notice under the VCAA in 
correspondence dated in September 2001 and March 2005.  It 
appears that the RO failed to include notice of the 
disability rating and effective date elements in the 
correspondence.  For reasons explained more fully below, the 
Board has granted the veteran's request to reopen his claim 
for service connection for a lower back disorder, to include 
as secondary to service-connected residuals of a left 
inguinal herniorrhaphy or a left ankle condition, and is 
remanding the case for further development.  On remand, the 
Appeals Management Center (AMC) will have the opportunity to 
correct the VCAA deficiency and the veteran has suffered no 
prejudice at this time.  

Legal Criteria 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
May 2001.  Thus, the earlier definition of "new and material 
evidence" is applicable to his claim.  

Under the earlier version of 38 C.F.R. § 3.156(a), "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. 
§ 3.310(a) (2006); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc) (providing that secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Procedural History and Evidence 

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a 	low back disorder was 
denied in a July 1990 rating decision.  In correspondence 
dated in August 1990, the RO informed the veteran of the 
denial and advised him of his procedural and appellate 
rights.  The veteran failed to appeal that decision and it 
became final.  The July 1990 rating decision was the last 
final denial of the claim.  The veteran filed the instant 
claim to reopen his claim for compensation benefits in May 
2001.  The RO denied that claim in a rating decision dated in 
October 2002.  The veteran filed a notice of disagreement 
(NOD) within the applicable time limit and then filed a 
substantive appeal, dated in March 2004.  The appeal of the 
October 2002 rating decision is properly before the Board.  

In the July 1990 rating decision, the RO considered the 
veteran's service medical records, which showed treatment on 
several occasions for back pain.  An enlistment examination 
report, dated in May 1983, was negative for notations of back 
pain.  A chronological record of medical care, dated in July 
1984, showed that the veteran presented with lower back pain 
after reportedly falling down stairs.  The examiner's 
assessment was a low back contusion.  

In a chronological record of medical care, dated in December 
1986, the examiner related that the veteran complained of 
lower back pain that began 11 days earlier.  The examiner 
noted that the veteran reported feeling a sharp pain after 
lifting boxes.  According to the examiner's note, the veteran 
denied history of previous back problems.  The examiner's 
assessment was lower back muscle strain.  Follow-up records 
of care, dated in December 1986, January 1986, June 1987, 
showed that the veteran continued to complain of pain in the 
lower back and that conservative treatment provided no 
relief.  In an orthopaedic consultation report, dated in 
January 1986, the examiner noted that x-rays were normal and 
the impression was mechanical low back pain.  

In the veteran's report of medical history prepared for a 
reenlistment examination, dated in December 1987, the veteran 
reported history of a back injury.
In an orthopaedic consultation, dated in December 1987, the 
examiner related that the veteran reported that the low back 
pain was resolved.  

Evidence received since the July 1990 rating decision 
consists of VA and private treatment records, and a VA 
examination report that was not previously considered by the 
RO.  

In an outpatient treatment note from VAMC Milwaukee, 
Wisconsin, dated in April 2001, Dr. M.S. reported the 
following findings based on x-rays.  There was mild 
intervertebral disk space narrowing at L5-S1 with possible 
small vacuum phenomenon in the disk.  There was minimal 
retrolisthesis of L5 upon S1, which is probably a result of 
degenerative disk disease.  There was also decreased lordosis 
and extremely minimal levoscoliosis, which may be a result of 
muscle spasm or patient position.  Dr. M.S. concluded that 
the lumbar spine was otherwise normal.   

In a VA examination report, dated in January 2002, Dr. P.R. 
stated that the veteran complained of pain in the lower back 
that accompanied pain in his right inguinal scrotal leg area 
that had existed for the past year.  Dr. P.R. stated that a 
review of the veteran's medical records from the VAMC showed 
no complaints of back pain in the past year.  Dr. P.R. also 
noted that x-rays of the lumbosacral spine, dated in April 
2001, showed mild narrowing of the L5-S1 interspace and 
retrolisthesis of L5 on S1.

On examination, Dr. P.R. noted no local tenderness, flexion 
was to 90 degrees, and side bending and shoulder turning were 
to full extent.  Dr. P.R. noted that an electromyograph (EMG) 
from October 1999 showed no evidence of L2, L4 radiculopathy.  
Dr. P.R. noted the veteran's history of back pain and 
treatment in service.  Dr. P.R. noted that there were no 
subsequent problems reported since that time.  Dr. P.R. 
concluded that there was no connection to this pain complex 
to any prior low back problem during active military duty.  
Any back pain, Dr. P.R. stated, was probably a strain and was 
not related to the veteran's left inguinal pain or left ankle 
condition.  

In a letter dated in November 2002, Dr. D.O. reported that a 
computed tomography (CT) scan showed a mild diffuse disk 
bulge at L4-L5.  Dr. D.O. stated that the foramina were 
narrow bilaterally and posterior facet joints were negative.  
At L5-S1, Dr. D.O. noted a vacuum disk change with mild 
diffuse disk bulge with slight accentuation centrally and 
left paracentrally.  The overall impression was mild 
reduction in overall room in the veteran's lower spinal 
canal.  

A VAMC discharge summary, dated in December 2003, showed that 
the veteran was admitted after receiving a posterior lumbar 
decompression, involving left-sided foraminotomies.  In the 
summary, Dr. B.B. stated that the veteran's long standing 
history of low back pain stemmed from approximately 1987 when 
he developed the symptoms from marching and weight lifting.  

In a letter dated in September 2005, Dr. K.R. stated that he 
had reviewed the veteran's service records.  Dr. K.R. 
discussed the veteran's in-service history of treatment for 
back pain.  Dr. K.R. stated that he had treated the veteran 
for degenerative disk disease and chronic low back pain.  Dr. 
K.R. stated that a spinal fusion had not changed the overall 
lower back symptoms and that his pain persisted.  Dr. K.R. 
stated that the veteran had two levels of disk degeneration.

Analysis 

The Board finds that evidence submitted since the last final 
denial is neither cumulative nor redundant and must be 
considered in order to fairly decide the claim.  Prior to the 
last final denial, the evidence merely consisted of service 
medical records showing that the veteran had received 
treatment in service for a low back injury.  The newly 
submitted evidence, however, shows that the veteran currently 
suffers from degenerative disk disease of the lower back.  
The evidence considered at the time of the July 1990 rating 
decision included no such diagnosis.  Because the claim was 
previously denied on the basis that no chronic residual 
condition had been shown, evidence of a current chronic 
condition bears directly and substantially upon the specific 
matter under consideration.  The claim for service connection 
for a lower back disorder must be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, to 
include as secondary to service-connected residuals of a left 
inguinal herniorrhaphy or a left ankle condition, is 
reopened.  


REMAND

Having determined that new and material evidence has been 
associated with the claims file, the Board must remand the 
case for further development.  Presently, there is medical 
evidence that the veteran currently suffers from degenerative 
disk disease, but no medical evidence of a nexus between the 
veteran's degenerative disk disease and either an in-service 
injury or any service-connected disability.  These elements 
are necessary for establishing service connection on a direct 
and secondary basis respectively.  U.S.C.A. §§ 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.310(a) (2006); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  When either a medical 
examination or opinion is necessary to decide a claim, VA 
must provide the veteran with such a VA examination or obtain 
such an opinion.  U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  Here, the Board finds that a VA 
examination with an opinion as to whether the current 
degenerative disk disease is related to either an in-service 
injury or a current service-connected disability is necessary 
to decide the claim.  The Board remands the case for such 
development.     

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of the back 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the present back disorder is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to either the 
veteran's military activity, or the 
veteran's service-connected residuals of a 
left inguinal herniorrhaphy or left ankle 
condition.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

2.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
lower back disorder, to include as 
secondary to service-connected residuals of 
a left inguinal herniorrhaphy or a left 
ankle condition should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


